The appellant's brief fails to comply with Rule 22 of this court, in that it fails to give a concise statement of so much of the record as presents any error and exceptions relied on, nor is there any reference to the pages and lines of the transcript.
We cannot tell from the brief whether there is any assignment of error.
The brief states that the court overruled the plaintiff's motion for a new trial, to which ruling plaintiff excepted, and that the motion for a new trial was on the grounds that the decision of the court was not sustained by sufficient evidence and was contrary to law.
The brief contains no recital of any evidence, and we are unable to decide from appellant's brief whether any error was committed at any stage of the proceeding.
Judgment affirmed.